EXHIBIT SENSIVIDA MEDICAL SYSTEMS, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 SENSIVIDA MEDICAL SYSTEMS, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 BALANCE SHEETS 2 STATEMENTS OF OPERATIONS 3 STATEMENT OF STOCKHOLDERS' DEFICIT 4 STATEMENTS OF CASH FLOWS 5 NOTES TO FINANCIAL STATEMENTS 6-11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors SensiVida Medical Systems, Inc. (A Development Stage Company) Geneseo, New York We have audited the accompanying balance sheets of SensiVida Medical Systems, Inc. (a development stage company) as of December 31, 2008 and 2007, and the related statements of operations, stockholders’ deficit and cash flows for the years then ended, and for the period October 26, 2005 (date of inception) to December 31, 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of SensiVida Medical Systems, Inc. (a development stage company) as of December31, 2008 and 2007, and the results of its operations and its cash flows for the years then ended and for the period October 26, 2005 (date of inception) to December 31, 2008, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company’s losses from development stage activities raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MORISON COGEN LLP Bala Cynwyd, Pennsylvania May 15, 1 SENSIVIDA MEDICAL SYSTEMS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS DECEMBER 31, 2008 AND ASSETS 2008 2007 CURRENT ASSETS Cash $ 115 $ 898 TOTAL ASSETS $ 115 $ 898 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accrued Expenses $ 2,459 $ 1,506 Loan Payable - Officer 5,523 1,788 Convertible Note Payable 49,829 45,434 TOTAL CURRENT LIABILITIES 57,811 48,728 STOCKHOLDERS' DEFICIT Preferred Stock - .001 par value, 500,000 shares authorized, -0- shares issued and outstanding at December 31, 2008 and 2007 - - Common Stock - .001 par value, Class A - 200,000 shares authorized, 88,000 and -0- shares issued and outstanding at December 31, 2008 and 2007, respectively 88 - Class B - 100,000 shares authorized, -0- shares issued and outstanding at December 31, 2008 and 2007 - - Common Stock - Class A to be issued - 88 Stockholders' Receivable (75 ) (75 ) DEFICIT ACCUMULATED DURING DEVELOPMENT STAGE (57,709 ) (47,843 ) TOTAL STOCKHOLDERS' DEFICIT $ (57,696 ) $ (47,830 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 115 $ 898 The accompanying notes are an integral part of these financial statements. 2 SENSIVIDA MEDICAL SYSTEMS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 AND FOR THE PERIOD OCTOBER 26, 2005 (DATE OF INCEPTION) TO DECEMBER 31, 2008 Cumulative Since Inception 2008 2007 OPERATING EXPENSES Patent Fees $ 7,978 $ 7,978 $ - Professional Fees 800 800 - Laboratory Supplies 1,700 - 1,700 Advertising 230 200 30 Entertainment 268 54 214 Travel 906 361 545 Research Consultants 13,900 - 1,400 Internet Web Page 28 - 28 Legal Fees 11,578 3,971 2,723 Administrative Services 641 - 332 Bank Service Charge 258 164 94 Business Development 21,000 - - Credit Card Charges 89 - 89 Franchise Tax 874 385 489 Interest Expense 2,459 953 862 Total Operating Expenses 62,709 14,866 8,506 LOSS BEFORE OTHER INCOME (62,709 ) (14,866 ) (8,506 ) OTHER INCOME 5,000 5,000 - LOSS BEFORE PROVISION FOR TAXES (57,709 ) (9,866 ) (8,506 ) PROVISION FOR TAXES - - - NET LOSS $ (57,709 ) $ (9,866 ) $ (8,506 ) The accompanying notes are an integral part of these financial statements. 3 SENSIVIDA MEDICAL SYSTEMS, INC. (A DEVELOPMENT STAGE
